Exhibit 10.2

 

 

EXECUTION VERSION

 

TRIUMPH GROUP, INC.

 

 

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

 

 

DATED AS OF NOVEMBER 3, 2004

 

 

$80,000,000 SERIES A SENIOR NOTES DUE DECEMBER 2, 2012

$70,000,000 SERIES B SENIOR NOTES DUE DECEMBER 2, 2012

 

 

 

--------------------------------------------------------------------------------


 

Annexes & Exhibits

 

Tab 1:

Annex 1

–

Current Noteholders and Principal Amounts

 

 

 

 

Tab A:

Exhibit A

–

Amendments to Existing Note Purchase Agreement

Tab B:

Exhibit 5.4

–

Form of Fifth Amendment to Credit Agreement

 

i

--------------------------------------------------------------------------------


 

TRIUMPH GROUP, INC.

 

$80,000,000 SERIES A SENIOR NOTES DUE DECEMBER 2, 2012

$70,000,000 SERIES B SENIOR NOTES DUE DECEMBER 2, 2012

 

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

 

As of November 3, 2004

 

To each of the Current Noteholders

Named in Annex 1 hereto:

 

Ladies and Gentlemen:

 

TRIUMPH GROUP, INC., a Delaware corporation (together with any successors and
assigns, the “Company”), hereby agrees with each of you as follows:

 


1.                                      PRIOR ISSUANCE OF NOTES, ETC.


 

The Company previously issued and sold (a) eighty million dollars ($80,000,000)
in aggregate principal amount of its Series A Senior Notes due December 2, 2012
(as may be amended, restated or otherwise modified from time to time,
collectively, the “Series A Notes”, such term to include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement)
and (b) seventy million dollars ($70,000,000) in aggregate principal amount of
its Series B Senior Notes due December 2, 2012 (as may be amended, restated or
otherwise modified from time to time, collectively, the “Series B Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement) pursuant to those certain separate
Note Purchase Agreements, each dated as of November 21, 2002, as amended by that
certain Amendment No. 1 to Note Purchase Agreement, dated as of April 21, 2004
(as in effect immediately prior to giving effect to the amendments provided for
herein, collectively, the “Existing Note Purchase Agreement” and, as amended
pursuant to this Agreement and as may be further amended, restated or otherwise
modified from time to time, collectively, the “Note Purchase Agreement”) between
the Company and each of Current Noteholders (as herein after defined). The
Series A Notes and the Series B Notes are collectively referred to herein as the
“Notes.”  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Note Purchase Agreement after
giving effect to the Amendments contemplated by this Agreement.

 

The entire original aggregate principal amount of the Notes currently remains
outstanding.  The register kept by the Company for the registration and transfer
of the Notes indicates that each of the Persons named in Annex 1 hereto
(collectively, the “Current Noteholders”) is currently a holder of the aggregate
principal amount of Notes indicated in such Annex 1.

 


2.                                      REQUEST FOR CONSENT TO AMENDMENTS.


 

The Company intends to sell certain assets of Triumph Engineered Solutions,
Inc., a Delaware corporation, pursuant to Section 10.7 of the Existing Note
Purchase Agreement and wind

 

--------------------------------------------------------------------------------


 

 down operations of certain other Subsidiaries and hereby requests that each of
the Current Noteholders agree to the amendments (the “Amendments”) to the
Existing Note Purchase Agreement provided for by this Agreement.

 


3.                                      WARRANTIES AND REPRESENTATIONS.

 

To induce the Current Noteholders to enter into this Agreement and to agree to
the Amendments, the Company warrants and represents to the Current Noteholders
as follows (it being agreed, however, that nothing in this Section 3 shall
affect any of the warranties and representations previously made by the Company
in or pursuant to the Existing Note Purchase Agreement, and that all of such
other warranties and representations, as well as the warranties and
representations in this Section 3, are true and correct in all material respects
on and as of the date hereof):

 


3.1.                            NO MATERIAL ADVERSE CHANGE.


 

Since the date of the most recent audited financial statements provided to you
pursuant to Section 7.1(b) of the Existing Note Purchase Agreement, there has
been no change in the business operations, profits, financial condition,
properties or business prospects of the Company or any Subsidiary except changes
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 


3.2.                            CORPORATE ORGANIZATION AND AUTHORITY.

 

Each of the Company and its Subsidiaries is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and has the
requisite corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and under the Financing Documents.

 


3.3.                            LEGAL AND AUTHORIZED; OBLIGATIONS ARE
ENFORCEABLE.

 


(A)                                  LEGAL AND NO CONFLICT.  THE EXECUTION AND
DELIVERY BY THE COMPANY AND ITS SUBSIDIARIES OF THIS AGREEMENT AND THE
COMPLIANCE BY THE COMPANY AND ITS SUBSIDIARIES WITH ALL OF THE PROVISIONS OF THE
FINANCING DOCUMENTS TO WHICH IT IS A PARTY ARE LEGAL AND DO NOT VIOLATE,
CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE PROVISIONS OF, REQUIRE ANY
CONSENTS UNDER, CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY
LIEN (OTHER THAN PERMITTED LIENS) UPON ANY PROPERTY OF THE COMPANY OR ANY
SUBSIDIARY UNDER THE PROVISIONS OF,


 

(I)                                     THE CHARTER DOCUMENTS OR ANY OTHER
MATERIAL AGREEMENT TO WHICH THE COMPANY OR SUCH SUBSIDIARY IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES MAY BE BOUND, OR

 

(II)                                  ANY ORDER, JUDGMENT, DECREE, OR RULING OF
ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY.

 


(B)                                  OBLIGATIONS OF COMPANY ARE ENFORCEABLE. 
THE EXECUTION AND DELIVERY OF EACH OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF

 

2

--------------------------------------------------------------------------------


 


THE COMPANY, AND THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED ON BEHALF OF THE
COMPANY BY ONE OR MORE DULY AUTHORIZED OFFICERS OF THE COMPANY, AND EACH OF THE
FINANCING DOCUMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND SUCH
SUBSIDIARY, ENFORCEABLE AGAINST THE COMPANY OR SUCH SUBSIDIARY IN ACCORDANCE
WITH ITS RESPECTIVE TERMS, EXCEPT THAT, IN EACH CASE, THE ENFORCEABILITY THEREOF
MAY BE


 

(I)                                     LIMITED BY APPLICABLE BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY, MORATORIUM, OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY, AND

 

(II)                                  SUBJECT TO THE AVAILABILITY OF EQUITABLE
REMEDIES,

 

and except that certain rights to indemnity and contribution may be limited by
applicable law.

 


3.4.                            FULL DISCLOSURE.


 

Neither the financial statements and other certificates previously provided to
the Current Noteholders pursuant to the provisions of the Existing Note Purchase
Agreement nor the statements made in this Agreement nor any other written
statements furnished by or on behalf of the Company to the Current Noteholders
in connection with the proposal and negotiation of the Amendments, taken as a
whole, contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained therein and herein not misleading. 
There is no fact relating to any event or circumstance that has occurred or
arisen since the Closing that the Company has not disclosed to the Current
Noteholders in writing that has had or, so far as the Company can now reasonably
foresee, could reasonably be expected to have, a Material Adverse Effect.

 


3.5.                            GOVERNMENTAL CONSENT.


 

Neither the nature of the Company, or of any of its businesses or Properties,
nor any relationship between the Company and any other Person, nor any
circumstance in connection with the execution and delivery of this Agreement by
the Company, or the performance by the Company of its obligations thereunder, is
such as to require a consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority on the part of
the Company in connection with the execution and delivery of this Agreement or
the performance by the Company of its obligations under the Financing Documents
to which it is a party.

 


3.6.                            LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES
AND ORDERS.


 

(a)                                  Except as disclosed at the “Lenders
Meeting” on October 14, 2004, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

3

--------------------------------------------------------------------------------


 

(b)                                  Neither the Company nor any Subsidiary is
in default under any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 


3.7.                            SOLVENCY.


 

THE FAIR SALEABLE VALUE OF THE BUSINESS AND ASSETS OF EACH OF THE COMPANY AND
EACH SUBSIDIARY, EXCEEDS, AS OF THE EFFECTIVE DATE, THE AMOUNT THAT WILL BE
REQUIRED TO PAY THE PROBABLE LIABILITIES OF SUCH PERSON (INCLUDING SUBORDINATED,
CONTINGENT, UNMATURED AND UNLIQUIDATED LIABILITIES), ON EXISTING DEBTS AS THEY
MAY BECOME ABSOLUTE AND MATURED.  NO SUCH PERSON, AFTER THE EFFECTIVE DATE, WILL
BE ENGAGED IN ANY BUSINESS OR TRANSACTION, OR BE ABOUT TO ENGAGE IN ANY BUSINESS
OR TRANSACTION, FOR WHICH SUCH PERSON HAS UNREASONABLY SMALL CAPITAL, AND NO
SUCH PERSON HAS ANY INTENT TO HINDER, DELAY OR DEFRAUD ANY ENTITY TO WHICH SUCH
PERSON IS, OR WILL BECOME INDEBTED, OR TO INCUR DEBTS THAT WOULD BE BEYOND SUCH
PERSON’S ABILITY TO PAY AS THEY MATURE.

 


3.8.                            INTENT.


 

The Company is not entering into the transactions contemplated by this Agreement
with any intent to hinder, delay or defraud either current creditors or future
creditors of the Company.

 


3.9.                            NO DEFAULTS.


 

No event has occurred and no condition exists that, upon the execution and
delivery of this Agreement would constitute a Default or an Event of Default.

 


3.10.                     SENIOR CREDIT AGREEMENT AMENDMENT FEE.


 

Other than the .05% (5 basis points) fee payable on or prior to the Effective
Date to the Banks, the Company is not paying any other amendment fee or other
fee to the Banks, or the Administrative Agent for the benefit of the Banks or
the Administrative Agent, in connection with the execution and delivery of the
Senior Credit Agreement Amendment.

 


4.                                      AMENDMENTS TO EXISTING NOTE PURCHASE
AGREEMENT.


 

Subject to the satisfaction of the conditions set forth in Section 5 hereof, the
Existing Note Purchase Agreement is hereby amended in the manner specified in
Exhibit A to this Agreement.

 


5.                                      CONDITIONS PRECEDENT.


 

Each of the Amendments to the Existing Note Purchase Agreement provided for in
Section 4 hereof shall become effective on the date (the “Effective Date”) upon
which all of the following conditions precedent have been satisfied:

 

4

--------------------------------------------------------------------------------



 


5.1.                            EXECUTION AND DELIVERY OF THIS AGREEMENT.


 

The Company and the Current Noteholders shall have executed and delivered a
counterpart of this Agreement.

 


5.2.                            FEES AND EXPENSES.


 


(A)                                  AMENDMENT FEE.  THE COMPANY SHALL HAVE PAID
ON THE EFFECTIVE DATE TO EACH CURRENT NOTEHOLDER, AN AMENDMENT FEE IN AN AMOUNT
EQUAL TO THE PRODUCT OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES HELD BY
SUCH CURRENT NOTEHOLDER OUTSTANDING ON THE EFFECTIVE DATE MULTIPLIED BY (II)
0.125% (12.5 BASIS POINTS). THE AMENDMENT FEE SHALL HAVE BEEN PAID BY WIRE
TRANSFER TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY EACH SUCH CURRENT NOTEHOLDER
PURSUANT TO SECTION 14 OF THE EXISTING NOTE PURCHASE AGREEMENT.


 


(B)                                  AMENDMENT COSTS AND EXPENSES.  THE COMPANY
SHALL HAVE PAID ON THE EFFECTIVE DATE ALL COSTS AND REASONABLE EXPENSES OF THE
CURRENT NOTEHOLDERS RELATING TO THIS AGREEMENT DUE ON SUCH DATE IN ACCORDANCE
WITH SECTION 6.5 HEREOF (INCLUDING, WITHOUT LIMITATION, ANY REASONABLE
ATTORNEY’S FEES AND DISBURSEMENTS).


 


5.3.                            REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties set forth in Section 3 shall be true and
correct as of such date.

 


5.4.                            SENIOR CREDIT AGREEMENT AMENDMENT.


 

The Current Noteholders (or their special counsel) shall have received a true
and correct copy of the executed and effective Fifth Amendment to Credit
Agreement (the “Fifth Amendment”) dated as of November 3, 2004 between the
Company and PNC Bank, National Association, in its capacity as Administrative
Agent and lender, and each of the Banks party thereto, substantially in the form
of Exhibit 5.4 hereto and each document delivered to the Administrative Agent
and Banks pursuant thereto.

 


5.5.                            PROCEEDINGS SATISFACTORY.


 

The Current Noteholders and their special counsel shall have received copies of
such documents and papers (whether or not specifically referred to above in this
Section 5) as they may have reasonably requested prior to such date and such
documents shall be in form and substance satisfactory to them.

 


6.                                      MISCELLANEOUS.


 


6.1.                            EFFECT OF AMENDMENTS.


 

This Agreement shall be construed in connection with and as a part of the
Existing Note Purchase Agreement and, except as expressly amended by this
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement and the other Financing Documents are hereby ratified and
shall be and remain in full force and effect.  Any and all

 

5

--------------------------------------------------------------------------------


 

notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Agreement may refer to the Note
Purchase Agreement without making specific reference to this Agreement, but
nevertheless all such references shall include this Agreement unless the context
otherwise requires.

 


6.2.                            SUCCESSORS AND ASSIGNS.


 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto (including, without limitation, any
transferee).  The provisions hereof are intended to be for the benefit of each
of the Current Noteholders and shall be enforceable by any successor or assign
of such Current Noteholder whether or not an express assignment of rights
hereunder shall have been made by such Current Noteholder or its successors or
assigns.

 


6.3.                            GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 


6.4.                            WAIVERS AND AMENDMENTS.


 

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 


6.5.                            COSTS AND EXPENSES.


 

Whether or not any of the Amendments becomes effective, the Company will
promptly (and in any event within ten (10) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Agreement,
including, but not limited to, (a) the reasonable cost of reproducing this
Agreement and the other documents delivered in connection herewith and (b) the
reasonable fees and disbursements of the Current Noteholders’ special counsel,
Bingham McCutchen LLP, incurred in connection with the preparation, negotiation
and delivery of this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of the Current Noteholders’ special counsel
presented to the Company on the Effective Date. The Company will also promptly
pay, upon receipt of any statement thereof, each additional statement for
reasonable fees and disbursements of the Current Noteholders’ special counsel
rendered after the Effective Date in connection with this Agreement.  This
Section 6.5 shall not be construed to limit the Company’s obligations under
Section 15.1 of the Note Purchase Agreement.

 


6.6.                            SECTION HEADINGS, ETC.


 

The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof.  The
words “herein,” “hereof,” “hereunder,”

 

6

--------------------------------------------------------------------------------


 

 and “hereto” refer to this Agreement as a whole and not to any particular
Section or other subdivision.

 


6.7.                            DUPLICATE ORIGINALS, EXECUTION IN COUNTERPART.


 

Two or more originals of this Agreement may be signed by the parties, each of
which shall be an original but all of which together shall constitute one and
the same instrument.  This Agreement may be executed in one or more counterparts
and shall be effective at the time provided in Section 5 hereof, and each set of
counterparts which, collectively, show execution by each party hereto shall
constitute one duplicate original.  Delivery of a facsimile of an executed
signature page shall be effective as delivery of an original.

 


6.8.                            ENTIRE AGREEMENT.


 

This Agreement constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.

 

[Remainder of page intentionally left blank; next page is signature page.]

 

7

--------------------------------------------------------------------------------


 

If this Agreement is satisfactory to you, please so indicate by signing the
applicable acceptance on a counterpart hereof and returning such counterpart to
the Company, whereupon this Agreement shall become binding among the Company and
you in accordance with its terms.

 

 

Very truly yours,

 

 

 

TRIUMPH GROUP, INC.

 

 

 

 

 

By:

 

/s/ John R. Bartholdson

 

 

Name:

John R. Bartholdson

 

Title:

Senior Vice President, CFO & Treasurer

 

 

Accepted:

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

By:

New York Life Investment Management LLC,

 

 

Its Investment Manager

 

 

 

 

 

By:

 

/s/ Kathleen A. Haberken

 

 

Name:

 Kathleen A. Haberkern

 

Title:

 Director

 

 

 

NEW YORK LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

/s/ Kathleen A. Haberken

 

 

Name:

 Kathleen A. Haberkern

 

Title:

 Investment Vice President

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT

By:

New York Life Investment Management LLC,

 

 

Its Investment Manager

 

 

 

 

 

By:

/s/ KathleenA. Haberken

 

 

Name:

 Kathleen A. Haberkern

 

Title:

 Director

 

 

THE EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES

 

 

By:

/s/ Joel Serebransky

 

 

Name:

Joel Serebransky

 

Title:

Investment Officer

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SECURITY LIFE OF DENVER INSURANCE COMPANY

 

(as successor by merger to SOUTHLAND LIFE INSURANCE COMPANY)

By:

ING Investment Management LLC, as Agent

 

 

 

 

 

By:

 /s/ Peter Komarek

 

 

Name:

Peter Komarek

 

Title:

Vice President

 

 

 

SECURITY LIFE OF DENVER INSURANCE COMPANY

 

By:

ING Investment Management LLC, as Agent

 

 

 

 

 

By:

 /s/ Peter Komarek

 

 

Name:

Peter Komarek

 

Title:

Vice President

 

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY
(f/k/a GOLDEN AMERICAN LIFE INSURANCE COMPANY)

By:

ING Investment Management LLC, as Agent

 

 

 

 

 

By:

 /s/ Peter Komarek

 

 

Name:

Peter Komarek

 

Title:

Vice President

 

 

 

RELIASTAR LIFE INSURANCE COMPANY

 

By:

ING Investment Management LLC, as Agent

 

 

 

 

 

By:

 /s/ Peter Komarek

 

 

Name:

Peter Komarek

 

Title:

Vice President

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:

Babson Capital Management LLC as Investment Adviser

 

 

 

 

By:

 /s/ Robert D. Erwin

 

 

Name:

Robert D. Erwin

 

Title:

Managing Director

 

 

 

C.M. LIFE INSURANCE COMPANY

 

By:

Babson Capital Management LLC as Investment Sub-Adviser

 

 

 

 

By:

 /s/ Robert D. Erwin

 

 

Name:

Robert D. Erwin

 

Title:

Managing Director

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

MASSMUTUAL ASIA LIMITED

 

By:

Babson Capital Management LLC as Investment Adviser

 

 

 

 

By:

 /s/ Robert D. Erwin

 

 

Name:

Robert D. Erwin

 

Title:

Managing Director

 

 

 

HARTFORD FIRE INSURANCE COMPANY

 

By:

Hartford Investment Services, Inc., its Agent and Attorney-in-Fact

 

 

 

 

By:

 /s/ Ronald A. Mendel

 

 

Name:

Ronald A. Mendel

 

Title:

Managing Director

 

 

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

By:

Hartford Investment Services, Inc., its Agent and Attorney-in-Fact

 

 

 

 

By:

 /s/ Ronald A. Mendel

 

 

Name:

Ronald A. Mendel

 

Title:

Managing Director

 

 

 

THE CANADA LIFE ASSURANCE COMPANY

 

 

 

 

 

By:

 /s/ J.G. Lowery

 

 

Name:

J.G. Lowery

 

Title:

A.V.P., Investments, U.S. Operations

 

 

 

By:

 /s/ B.G. Masters

 

 

Name:

B.G. Masters

 

Title:

A.V.P., Investments, U.S. Operations

 

 

 

AMERITAS LIFE INSURANCE CORP.

 

By:

Ameritas Investment Advisors Inc., as Agent

 

 

 

 

 

By:

 /s/ Andrew S. White

 

 

Name:

Andrew S. White

 

Title:

Vice President

 

 

 

AMERITAS VARIABLE LIFE INSURANCE COMPANY

 

By:

Ameritas Investment Advisors Inc., as Agent

 

 

 

 

 

By:

 /s/ Andrew S. White

 

 

Name:

Andrew S. White

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ACACIA NATIONAL LIFE INSURANCE COMPANY

 

By:

Ameritas Investment Advisors Inc., as Agent

 

 

 

By:

 /s/ Andrew S. White

 

 

Name:

Andrew S. White

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The undersigned Subsidiary Guarantors hereby acknowledge and affirm that the
Subsidiary Guaranty and each of the other Financing Documents to which it is a
party remains in full force and effect:

 

 

ACR INDUSTRIES, INC.

 

AEROSPACE TECHNOLOGIES, INC.

 

CBA ACQUISITION, LLC

 

CHEM-FAB CORPORATION

 

DV INDUSTRIES, INC.

 

EFS AEROSPACE, INC.

 

FRISBY AEROSPACE, LLC

 

FURST AIRCRAFT, INC.

 

HTD AEROSPACE, INC.

 

HYDRO-MILL CO.

 

LEE AEROSPACE, INC.

 

NU-TECH BRANDS, INC.

 

NU-TECH INDUSTRIES, INC.

 

RALEE ENGINEERING CO.

 

TRIUMPH AIRBORNE STRUCTURES, INC. (formerly Airborne Nacelle Services, Inc.)

 

TRIUMPH AVIATIONS INC.

 

TRIUMPH BRANDS, INC.

 

TRIUMPH COMPONENTS – SAN DIEGO, INC.

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

TRIUMPH CONTROLS, INC.

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

TRIUMPH ENGINEERING SERVICES, INC.

 

TRIUMPH GEAR SYSTEMS, INC.

 

TRIUMPH GROUP ACQUISITION CORP.

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

THE TRIUMPH GROUP OPERATIONS HOLDINGS, INC.

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

TRIUMPH/JDC COMPANY

 

TRIUMPH PRECISION CASTINGS CO.

 

TRIUMPH THERMAL SYSTEMS, INC.

 

TRIUMPH TURBINE SERVICES, INC.

 

 

 

 

 

By:

 /s/ John R. Bartholdson

 

 

Name:

John R. Bartholdson

 

Title:

Vice President and Treasurer

 

 

 

CBA MARINE SAS

 

CONSTRUCTIONS BREVETEES D’ALFORTIVELLE SAS

 

MGP HOLDING SAS

 

TRIUMPH AIR REPAIR (EUROPE) LIMITED

 

TRIUMPH CONTROLS (EUROPE) SAS

 

 

 

 

 

By:

 /s/ John R. Bartholdson

 

 

Name:

John R. Bartholdson

 

Title:

Director

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Current Noteholders and Principal Amounts

 

Name of Current Noteholder

 

Principal Amount of Notes Held

 

New York Life Insurance and Annuity Corporation

 

$

11,000,000

 

$

10,000,000

New York Life Insurance Company

 

$

10,000,000

 

$

8,500,000

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

 

$

500,000

 

The Equitable Life Assurance Society of the United States

 

$

15,000,000

 

$

10,000,000

Security Life of Denver Insurance Company (as successor by merger to Southland
Life Insurance Company)

 

$

10,000,000

 

Security Life of Denver Insurance Company

 

$

10,000,000

 

ING USA Annuity and Life Insurance Company (f/k/a Golden American Life Insurance
Company)

 

$

10,000,000

 

ReliaStar Life Insurance Company

 

$

7,000,000

 

Massachusetts Mutual Life Insurance Company

 

$

2,800,000

 

 

$

3,500,000

 

 

$

3,100,000

 

 

$

2,750,000

 

 

$

1,200,000

 

 

$

1,000,000

 

 

$

800,000

 

C.M. Life Insurance Company

 

$

1,800,000

 

 

$

2,750,000

 

Gerlach & Co. (c/o MassMutual Asia Limited)

 

$

300,000

 

Hartford Fire Insurance Company

 

$

10,000,000

 

Hartford Life and Accident Insurance Company

 

$

10,000,000

 

J. Romeo & Co. (c/o The Canada Life Assurance Company)

 

$

3,000,000

 

 

$

2,000,000

 

Ameritas Life Insurance Corp.

 

$

1,000,000

 

Ameritas Variable Life Insurance Company

 

$

1,000,000

 

Salkeld & Co. (c/o Acacia National Life Insurance Company)

 

$

1,000,000

 

Total Outstanding

 

$

150,000,000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT

 

1.                                       Section 8.1 of the Existing Note
Purchase Agreement is hereby amended by adding a new clause (c) immediately
following the existing clause (b) to read as follows:

 

(c)                                  Offer to Prepay Upon any Specified Asset
Sale.

 

(i)                                     Notice and Offer.  Upon the occurrence
of any Specified Asset Sale, the Company will, within twenty (20) days of the
occurrence of such Specified Asset Sale give written notice of such Specified
Asset Sale to each holder of Notes.  Such written notice shall contain, and such
written notice shall constitute, an irrevocable offer (the “Specified Asset Sale
Prepayment Offer”) to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Specified Asset Sale Ratable
Portion of the Net Proceeds Amount in respect of such Specified Asset Sale on a
date specified in such notice (the “Specified Asset Sale Prepayment Date”) that
is not less than thirty (30) days and not more than sixty (60) days after the
date of such notice, together with interest on the amount to be so prepaid
accrued to the Specified Asset Sale Prepayment Date.  If the Specified Asset
Sale Prepayment Date shall not be specified in such notice, the Specified Asset
Sale Prepayment Date shall be the fortieth (40th) day after the date of such
notice.

 

(ii)                                  Acceptance; Rejection.  To accept such
Specified Asset Sale Prepayment Offer, a holder of Notes shall cause a written
notice of such acceptance to be delivered to the Company not later than twenty
(20) days after the date of such written notice from the Company (the failure to
accept such offer in writing within twenty (20) days after the date of such
written notice shall be deemed to constitute a rejection of the Specified Asset
Sale Prepayment Offer).  If so accepted by any holder of a Note, such offered
prepayment (equal to or not less than such holder’s Specified Asset Sale Ratable
Portion of the Net Proceeds Amount in respect of such Specified Asset Sale
Prepayment Transfer) shall be due and payable on the Specified Asset Sale
Prepayment Date.  Within three (3) Business Days after the end of such twenty
(20) day period, the Company shall offer, in writing, to each holder of Notes
that shall have accepted its offer to prepay made pursuant to this
Section 8.1(c), to prepay on such Specified Asset Sale Prepayment Date an
additional portion of such holder’s Notes as provided in Section 8.1(c)(i) in a
principal amount equal to its ratable share (based upon the ratio of outstanding
principal amount of Notes held by such holder at such time to the aggregate
outstanding principal amount of Notes held at such time by all holders which
have also accepted their respective offers to prepay made pursuant to this
Section 8.1(c)) of the portion of the Net Proceeds Amount of such Specified
Asset Sale as to which such offers to prepay was rejected or deemed rejected (a
“Remnant Specified Asset Sale Prepayment Offer”).  To accept any Remnant
Specified Asset Sale Prepayment Offer under this Section 8.1(c)(ii), a holder of
Notes shall cause a written notice of such acceptance to be delivered to the
Company not later than eight (8) days after the date of receipt by such holder
of such Remnant Specified Asset Sale Prepayment Offer (it being understood that
the failure by a holder to accept

 

A-1

--------------------------------------------------------------------------------


 

such Remnant Specified Asset Sale Prepayment Offer as provided herein prior to
the end of such eight-day period shall be deemed to constitute a rejection of
said Remnant Specified Asset Sale Prepayment Offer, and that any Remnant
Specified Asset Sale Prepayment Offer so rejected shall be reoffered, in the
same manner, pro rata, to any other holders which have accepted their respective
offers of the applicable Remnant Specified Asset Sale Prepayment Offers).

 

(iii)                               Prepayment.

 

Each prepayment of Notes pursuant to this Section 8.1(c) shall be made at one
hundred percent (100%) of the principal amount of such Notes being so prepaid,
at par, together with interest on such principal amount then being prepaid
accrued to the Specified Asset Sale Prepayment Date.  The prepayment shall be
made on the Specified Asset Sale Prepayment Date

 

(iv)                              Officer’s Certificate.  Each offer to prepay
the Notes pursuant to this Section 8.1(c) shall be accompanied by a certificate,
executed by a Senior Financial Officer of the Company and dated the date of such
offer, specifying (A) the Specified Asset Sale Prepayment Date, (B) the Net
Proceeds Amount in respect of the applicable Specified Asset Sale Prepayment
Transfer, (C) that such offer is being made pursuant to Section 8.1(c), (D) the
principal amount of each Note offered to be prepaid, (E) the interest that would
be due on each Note offered to be prepaid, accrued to the Specified Asset Sale
Prepayment Date, and (F) in reasonable detail, the nature of the Transfer giving
rise to such Specified Asset Sale Prepayment Transfer and certifying that no
Default or Event of Default exists or would exist after giving effect to the
prepayment contemplated by such offer.

 

(v)                                 Notice Concerning Status of Holders of
Notes.  Promptly after each Specified Asset Sale Prepayment Date and the making
of all prepayments contemplated on such Specified Asset Sale Prepayment Date
under this Section 8.1(c) (and, in any event, within thirty (30) days
thereafter), the Company shall deliver to each holder of Notes a certificate
signed by a Senior Financial Officer of the Company containing a list of the
then current holders of Notes (together with their addresses) and setting forth
as to each such holder the outstanding principal amount of Notes held by such
holder at such time.”

 

2.                                       Incorporation by Reference of Covenants
in the Credit Agreement (New Section 10.13).

 

A new Section 10.13 is hereby added to the Existing Note Purchase Agreement to
follow immediately after Section 10.12 and to read as follows:

 

“10.13               Incorporation by Reference of Covenants in the Credit
Agreement.

 

(a)                                  Incorporation by Reference

 

The text of each of the following sections listed in the grid below contained in
the Credit Agreement is hereby incorporated by reference in this Section 10.13. 
All capitalized terms used directly or indirectly in the Incorporated Covenants
(as defined

 

A-2

--------------------------------------------------------------------------------


 

 below) and defined in the Credit Agreement are hereby incorporated by reference
in this Agreement for the sole purpose of this Section 10.13 for the purpose of
giving the same meaning to the Incorporated Covenants herein as are given to
such Incorporated Covenants in the Credit Agreement (the text of the three
sections listed in the grid below, together with all such capitalized terms and
other terms that bear on the meaning of such text, shall be referred to
collectively as the “Incorporated Covenants”).

 

Section
(of the Credit Agreement)

 

Title

7.2.17

 

Maximum Total Indebtedness to EBITDA Ratio

7.2.21

 

Minimum Consolidated Adjusted EBITDA

 

(b)                                 Waivers of, or Amendments to, Incorporated
Covenants.

 

In the event of any waiver of any Incorporated Covenant by the parties to the
Credit Agreement after the Second Amendment Effective Date, such waiver shall
not be effective as a waiver of such Incorporated Covenant hereunder.  In the
event of any amendment, modification or other change to any Incorporated
Covenant in the Credit Agreement (including any amendment, modification or
change that has a direct or an indirect effect of changing an Incorporated
Covenant) (collectively a “Credit Agreement Amendment”):

 

(1)                                  the Company shall deliver written notice of
such Credit Agreement Amendment to the holder of Notes within three (3) Business
Days after the effective date thereof,

 

(2)                                  such Credit Agreement Amendment shall not
be effective hereunder and shall not apply to the provisions incorporated by
reference herein unless the Required Holders shall in their sole discretion
elect to incorporate by reference the changes made by the Credit Agreement
Amendment into this Section 6.13 by written notice to the Company.

 

(c)                                  Reporting of Compliance Under the
Incorporated Covenants.

 

The Company shall deliver to the holder of Notes, simultaneously with its
delivery to the holders of the Administrative Agent and Banks or other Persons
under the Credit Agreement, copies of each certificate of a Senior Financial
Officer delivered to such holder pursuant to the Credit Agreement and any other
notices delivered to Administrative Agent or any Bank evidencing or addressing
compliance (or failures of compliance) by the Company with the Incorporated
Covenants.

 

3.                                       The last sentence of Section 17.1 of
the Existing Note Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 

“None of the Collateral shall be released, and none of the Financing Documents
shall be amended to provide for any such release or the release of any
Subsidiary

 

A-3

--------------------------------------------------------------------------------


 

Guarantor from its obligations under the Subsidiary Guaranty or any other
Financing Document to which any such Subsidiary Guarantor is a party, without
the consent of the holders of all outstanding Notes and so long as the Banks
have agreed to such release, except as provided by the definition of “Security
Event” and except for any such release or amendment in connection with an Asset
Disposition as provided in Section 4(a)(2) of the Intercreditor Agreement, and
the parties acknowledge that any assets sold pursuant to Section 10.7 (and in
accordance with Section 4(a)(2) of the Intercreditor Agreement) are sold free
and clear of, and the purchaser thereof does not assume any obligations of the
seller to the holders of the Notes hereunder.”

 

4.                                       The following definitions are hereby
added to Schedule B of the Existing Note Purchase Agreement in their proper
alphabetical order:

 

““Remnant Specified Asset Sale Prepayment Offer” is defined in
Section 8.1(c)(ii).”

 

““Second Amendment Agreement” means that certain Amendment No. 2 to Note
Purchase Agreement, dated as of November 3, 2004, by and among the Company and
each of the Persons listed on Annex 1 thereto.”

 

““Second Amendment Effective Date” means the “Effective Date” as defined in the
Second Amendment Agreement.”

 

““Specified Asset Sale Ratable Portion” means, for any Note in connection with
any Specified Asset Sale an amount equal to the product of (a) the Net Proceeds
Amount of such Specified Asset Sale multiplied by (b) a fraction the numerator
of which is the outstanding principal amount of such Note and the denominator of
which is the aggregate principal amount of all Notes.

 

““Specified Asset Sales” means, either, (i) the sale of TriWestern Metals
Company, or (ii) the sale or divestiture of the operations of any one or more of
Triumph Engineered Solutions, Inc., Triumph Turbine Services, Inc. and Triumph
Air Repair (Europe) Limited, provided, however, with respect to Triumph Turbine
Services, Inc. and Triumph Air Repair (Europe) Limited such sale or distribution
shall only be a Specified Asset Sale if the aggregate Net Proceeds Amount with
respect to the sale of each such Subsidiary exceeds $1,500,000.”

 

““Specified Asset Sale Prepayment Date” is defined in Section 8.1(c)(i).”

 

““Specified Asset Sale Prepayment Offer” is defined in Section 8.1(c)(i).”

 

5.                                       The definition of “Consolidated EBITDA”
in Schedule B of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Consolidated EBITDA” means, for any period of determination, Consolidated Net
Income (before extraordinary items) for such period, plus (a) the amount of
income tax expense, interest expense, depreciation and amortization expense
deducted from earnings in determining such Consolidated Net Income, plus (b) for
any period of

 

A-4

--------------------------------------------------------------------------------


 

determination that includes the fiscal quarter ended December 31, 2003
(including the computation made in connection with the acquisition of Rolls
Royce Gear Systems, Inc.) nonrecurring non-cash charges resulting from the
evaluation by the Company and certain of its Subsidiaries of current and future
opportunities with the industrial gas turbine industry incurred in such fiscal
quarter and deducted from earnings in determining Consolidated Net Income to the
extent that the amount of such charges do not exceed $8,000,000, plus (c) the
Permitted Non-Recurring Expense Adjustment (if such period of determination
includes the fiscal quarters ending March 31, 2004, June 30, 2004, September 30,
2004 or December 31, 2004), plus (d) nonrecurring non-cash charges resulting
from the sale of TriWestern Metals Company to the extent that the amount of such
charges do not exceed $7,500,000 and to the extent such charges are taken on or
prior to December 31, 2005.

 

6.                                       The definition of “Consolidated Income
Available for Fixed Charges” in Schedule B of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Consolidated Income Available for Fixed Charges” means, with respect to any
period, Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Fixed Charges, (b) taxes imposed on or
measured by income or excess profits, (c) for any period of determination that
includes the fiscal quarter ended December 31, 2003 (including the computation
made in connection with the acquisition of Rolls Royce Gear Systems, Inc.)
nonrecurring non-cash charges resulting from the evaluation by the Company and
certain of its Subsidiaries of current and future opportunities with the
industrial gas turbine industry incurred in such fiscal quarter and deducted
from earnings in determining Consolidated Net Income to the extent that the
amount of such charges do not exceed $8,000,000, (d) the Permitted Non-Recurring
Expense Adjustment (if such period of determination includes the fiscal quarters
ending March 31, 2004, June 30, 2004, September 30, 2004 or December 31, 2004),
(e) nonrecurring non-cash charges resulting from the sale of TriWestern Metals
Company to the extent that the amount of such charges do not exceed $7,500,000
and to the extent such charges are taken on or prior to December 31, 2005.

 

7.                                       The definition of “Credit Agreement”
and “Debt Prepayment Application in Schedule B of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated October 16, 2000, among the Company and PNC Bank, National Association, in
its capacity as Administrative Agent and lender, and each of the Banks party
thereto from time to time, as heretofore amended and as may be further amended
from time to time.”

 

““Debt Prepayment Application” means, with respect to any Transfer of property
(other than a Specified Asset Sale), the application by the Company or its
Subsidiaries of cash in an amount equal to the Net Proceeds Amount with respect
to such Transfer to pay Senior Funded Debt (other than Senior Funded Debt owing
to the

 

A-5

--------------------------------------------------------------------------------


 

Company, any of its Subsidiaries or any Affiliate and Senior Funded Debt in
respect of any revolving credit or similar credit facility providing the Company
or any of its Subsidiaries with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Senior Funded Debt the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Senior Funded Debt), provided that,
prior to making such payment of Senior Funded Debt, the Company or its
Subsidiaries shall apply the cash portion of any proceeds received at the time
of such Transfer to Senior Funded Debt secured by Liens on property of the
Company or any Subsidiary up to an amount equal to, but not in excess of, the
Fair Market Value of the property subject to such Lien, provided further that in
the course of making such application the Company shall prepay each outstanding
Note in accordance with Section 8.2 in a principal amount which, when added to
the Make-Whole Amount applicable thereto, equals the Ratable Portion for such
Note.”

 

A-6

--------------------------------------------------------------------------------